Citation Nr: 9921314	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis 
of the lumbar spine with lumbosacral strain, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for pes 
planus.

3.  Entitlement to an increased (compensable) rating for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to December 
1995.  

This case comes before the Board of Veterans' Appeals (Board) by 
means of a March 1996 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection was granted for 
lumbosacral strain, evaluated as 20 percent disabling; pes 
planus, evaluated as noncompensable; and headaches, evaluated as 
noncompensable.  The Board notes that the RO reclassified the 
veteran's back disability as degenerative arthritis, lumbar spine 
and lumbosacral strain, as this more closely represented the 
veteran's back disability.  


REMAND

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims, has held that VA has 
a duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 38 
C.F.R. § 3.103(a) (1998), which requires that VA accomplish 
additional development of the evidence if the record currently 
before it is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

The veteran was examined by VA physicians in February and March 
1996 in conjunction with his claims for service connection for a 
back disability, pes planus and headaches.  In those 
examinations, the examiners related a medical history as provided 
by the veteran; however, it does not appear as though the 
examiners were provided with the veteran's claims folder.  The 
duty to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fairly informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It is also noted that an 
examination which is based on an incomplete history is inadequate 
for rating purposes.  West v. Brown, 7 Vet. App. 70, 77 (1994).  

Additionally, the Board notes that the veteran had originally 
requested a hearing before a RO hearing officer.  The record 
indicates that this request was withdraw in lieu of a VA 
examination.  The examinations were scheduled; however, the 
veteran was unable to report due to a work conflict.  On a May 
1998 VA Form 21-4138, the veteran requested that he be 
rescheduled for the examinations.  In accordance with the request 
of the veteran, the Board feels that an examination in which the 
examiner has access to the veteran's claims folder and medical 
history is needed in this case.

Accordingly, this case is REMANDED for the following development:

1.  The RO should reschedule the veteran 
for a VA examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination report 
that such review has been conducted.

b) The examiner should provide a 
diagnosis of all current back 
disabilities of the lumbar spine.  

c) The examiner should provide active 
and passive range of lumbar flexion, 
extension, lateral flexion, and 
rotation expressed in degrees.  The 
examiner should state whether the 
values achieved constitute any 
limitation of active or passive range 
of motion of the lumbar spine. 

d) The examiner should state whether 
there is any additional loss of 
function of the spine as a result of 
limited motion, excess motion, 
weakened motion, excess fatigability, 
incoordination, or pain on motion.

e) With respect to the veteran's pes 
planus, the examiner should state: 
whether the weight-bearing line is 
over or medial to the great toe; 
whether inward bowing of the tendo 
achillis is present; and whether pain 
on manipulation and use of the feet is 
noted both on active and passive 
examination.

f) The examiner should also note any 
objective evidence of marked 
deformity, swelling on use, and 
characteristic callosities in the feet 
and offer an opinion as to the 
etiology of such symptomatology.  The 
examiner should state whether the 
symptoms would be relieved by built-up 
shoe or arch support.  

g) The examiner should state whether 
there is any additional loss of 
function of the feet as a result of 
limited motion, excess motion, 
weakened motion, excess fatigability, 
incoordination, or pain on motion due 
to the veteran's pes planus.

h) The examiner should also determine 
the etiology of any headaches, and the 
frequency and severity of the 
headaches.

2.  After completing the above, the RO 
should review the claims folder and ensure 
that all of the development action has been 
conducted and completed in full.  Specific 
attention is directed to the examination 
report(s).  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issue on 
appeal.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to report for 
a scheduled examination or failure to cooperate with the 
requested development may have an adverse effect upon his claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










